UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7291



ALVERNON COPPEDGE, JR.,

                                             Petitioner - Appellant,

          versus


RON ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-122-3)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvernon Coppedge, Jr., Appellant Pro Se.    Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvernon Coppedge, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).     We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.   See Coppedge v. Angelone,

No. CA-99-122-3 (E.D. Va. Aug. 27, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2